Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is a non-final action in response to RCE filed on 05/17/2021. Claims 28-102 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the corresponding structure of the means claimed in claims 28-51 would be Fig. 1-2 and the corresponding specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-102 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 28 and 52 both include newly added limitation describing that reply message was received to “differentiate the received reply message from other received reply messages sent to the user customer”. As an initial matter, Applicant’s argument does not characterize this other received message as messages sent to the user customer. For example, on page 16, first paragraph of the remarks, Applicant argues that “the claimed innovation that enables differentiation of received reply messages from a user customer
It also makes little sense to characterize a message sent to the user customer as a received reply message. Furthermore, in addition to this “other received reply message,” claim also describe “a received reply message”, which is described to be “from the user customer’s mobile device identifier address”. Therefore, it is more than likely that the use of the word “to” here is a typographical error and the claim will be interpreted as the other reply messages are sent from the user customer. That said, Applicant is recommended to further amend the limitation to match the previously described “a received reply message” so that other received reply messages are also from the user customer’s mobile device identifier address.
Claims depended on claims 28 or 52 are also rejected based on dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 28-36, 38, 44, 46-50, 52-60, 62, 68, 70-74, , 76-84, 86, 92, 94-99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann (US20010037264) in view of McConnell (US 20020194281), further in view of Yoshida (US 20020004760).
As per claim 28, Husemann discloses a network server that controls communications between a product or service provider and a mobile device that is associated with a user  customer and has an identifier address, the network server comprising: 
means for preparing an inquiry text-message relating to the provider for transmission to the user customer’s mobile device in response to a communication received from or about the user customer (see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special confirmation phone number or a special confirmation e-mail address) by sending this confirmation address to the customer’s mobile phone. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID); 
means for specifying a reply address associated with the provider in the prepared inquiry text-message (see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special confirmation phone number or a special confirmation e-mail address) by sending this confirmation address to the customer’s mobile phone. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) 
means for sending the inquiry text-message to the mobile device identifier address over a telecommunications network (see at least Husemann, 0055, the merchant provides customer with a confirmation address (e.g., a special confirmation phone number or a special confirmation e-mail address) by sending this confirmation address to the customer’s mobile phone. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial); and 
means for receiving a reply message to the inquiry text-message from the user customer’s mobile device identifier address over the at least one telecommunications network at the specified reply address provided in the inquiry text-message (see at least Husemann, 0057, once the customer’s response (e.g., the customer’s phone number) is detected, the merchant considers the transaction closed); and 
means for associating the received reply message with the inquiry text-message based on the specified reply address at which the reply message was received, wherein the reply message authorizes a transaction involving a provider (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indications, on the phone connection associated with the confirmation phone number. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number) is detected, the merchant considers 

Husemann does not explicitly disclose the following limitations:
association is intended to differentiate the received reply message from other received reply messages sent from the customer;
wherein the reply message is analyzed by the network server to determine the authorization

Regarding analyzing reply messages, Husemann, while discloses matching incoming phone number to a list of open transactions and phone numbers, does not explicitly disclose wherein the reply message is analyzed by the network server to determine the authorization. 
McConnell teaches analyzing a reply message in addition to matching caller ID by a server to determine further steps to be taken (see at least McConnell, 0014-0015, 0017, 0019, the reply notice and the message-specific indicia are appended to the email … A typical reply  notice would state: “To reply by phone, call 1-800-123-4567, enter the message identifying number 890 …”. portable device user places a telephone call to the sender’s email server. If the caller ID is operating, the system checks its database … to determine whether the caller is a registered user … the caller is prompted to enter the pre-assigned message-identifying number. If the message-identifying serial number is valid … the caller is prompted to record a responsive voice message. Here, similarly to Husemann’s handling of incoming call, caller ID is used to check against a list of registered users and then validate received message-identifying number before allowing user to proceed with intended action)


	Regarding association resulting in differentiation the received reply message from other received reply messages sent to the customer, Husemann as described above, discloses matching a list of open orders with incoming caller ID. Husemann is silent regarding whether completed orders will be removed from entries of the list of open orders. Removing completed orders from the list of open orders would read on the claim limitation because any subsequent calls from the user customer would not result a match in the list of open order, hence being different from the first received call from customer. However, Husemann strongly implies that the list of open orders will be updated upon completion of transaction. Husemann describes in 0079 a housekeeping process to “remove open transactions that have not been confirmed by the customer within a predefined period of time” so that it “avoids the database being filled up”. Therefore, Husemann is concerned with reducing the number of entries that need to remain in the list of open order (i.e., avoid filling up database) and Husemann achieves this goal by removing entries that can be deleted. It would therefore strongly implies that a completed entry would also be removed as it is not even “open” upon completion. Nevertheless, Husemann does not explicitly disclose entry deletion upon transaction completion.
	Yoshida, however, teaches maintaining a list of unsettled transactions and upon one of the transactions being settled, removing the settled transaction from the list of unsettled 
Therefore it would have been obvious for one ordinary skilled in the art to combine Yoshida’s entry deletion with Husemann’s list of open order to arrive at the claimed invention where an association is intended to differentiate the received reply message from other received reply messages because after deletion, subsequent calls would not trigger payment transaction; further, doing so can achieve the benefit of preventing database from being filled up (Husemann: 0079).  


As per claim 29, Husemann further discloses the network server of claim 28, wherein the reply message authorizes a payment to the provider (see at least Husemann, 0057-0058. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).
Husemann, however, does not explicitly disclose the network server to determine subsequent action taken analyzes the reply message.
McConnell teaches analyzing a reply message in addition to matching caller ID by a server to determine further steps to be taken (see at least McConnell, 0014-0015, 0017, 0019, the 
	Therefore it would have been obvious for one ordinary skilled in the art to combine McConnell’s server analyzing incoming caller ID and message content with Husemann’s transaction authorization reply special phone number system for the purpose of efficiently route the response to corresponding sender (McConnell: 0014) in order to accommodate a similar situation of having multiple open transactions belonging to the same customer.  

As per claim 30, Husemann further discloses the network server of claim 28, wherein the means for associating the reply message determines which inquiry text message to which the reply message corresponds based on the specified reply address at which the received reply message is received and also based on the mobile device identifier address that sent the reply message (see at least Husemann, 0057-0058, the merchant monitors the incoming call, indication on the phone connection associated with the confirmation phone number of incoming e-mails. The merchant may keep a list of open transactions and the respective number in a database).

As per claim 31, Husemann further discloses the network server of claim 28, wherein the inquiry text-message includes at least one choice that is selectable by the user customer to Examiner’s Note: the customer has a choice as to whether to dial the number to close the transaction).

As per claim 32, Husemann further discloses the network server of claim 28, wherein the reply message includes the identifier address of the user customer's mobile device (see at least Husemann, 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer. See also 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial)

As per claim 33, Husemann further discloses the network server of claim 28, wherein the means for associating the reply message with the inquiry text-message generates an association between the identifier address of the user customer's mobile device, a reply address at which the reply message was received, and an indication of content of the reply message (see at least Husemann, 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

As per claim 34, Husemann further discloses the network server of claim 33, wherein the indication of content of the reply message indicates a choice selected by the user customer in the reply message (see at least Husemann, 0056, if the confirmation is a special number, the customer dials this number with the mobile phone. Examiner’s Note: the customer has a choice as to whether to dial the number to close the transaction and the received reply message to close transaction in itself is an content with an indication of customer’s intention to close such transaction).

As per claim 35, Husemann further discloses the network server of claim 28, wherein the communication that triggers preparation of the inquiry-text message is received via the Internet (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).

As per claim 36, Husemann further discloses the network server of claim 28, wherein the network server communicates with the user customer's mobile device via an SMS gateway and the network server communicates with the provider via the Internet (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial. See also 0055, the merchant provides customer with a confirmation address (e.g., a special phone number or a special e-mail address)).
 
As per claim 38, Husemann further disclose the network server of claim 28, wherein the provider is a provider of an on-line banking service and the transaction is a banking transaction (see at least Husemann, 0036, typical examples of merchants are: bank, financial institutions agency. See also 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

As per claim 44, Husemann further discloses the network server of claim 28, wherein the provider is a car service and the transaction is the generation or confirmation of a car service engagement for the customer (see at least Husemann, 0036, examples of merchants are dealers suppliers).

As per claim 46, Husemann further discloses the network server of claim 28, wherein the network server communicates with a plurality of user customers using mobile devices including the user customer (see at least Husemann, 0057-0058, merchant monitors the incoming call. The merchant may keep a list of open transactions and the respective number in a database).
Husemann, however, does not explicitly disclose the network server communicates with a plurality of providers including the provider.
McConnell teaches a network server communicates with a plurality of providers including the provider (see at leas McConnell, 0015, server address list is checked to determine whether the sender’s address is listed).
The motivation to combine from claim 1 would persist.

As per claim 47, Husemann further discloses the network server of claim 28, wherein the inquiry text-message is a SMS (Short Message Service) message, MMS (Multimedia Message Service) message or e-mail message (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial).

As per claim 48, Husemann further discloses the network server of claim 28, wherein the reply message uses as a foam of communication at least one of the following: SMS (Short Message Service), MMS (Multimedia Message Service), e-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant, pager, fax, office equipment or smart card (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) message to the customer system containing an order ID and the confirmation phone number to dial).

As per claim 49, Husemann further discloses the network server of claim 28, wherein the reply address is suitable for SMS (Short Message Service), MMS (Multimedia Message Service), e-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant, pager, fax, office equipment or smart card address (see at least Husemann, 0071, Instead of providing the confirmation call-in number to the customer, the merchant (or carrier) can send a GSM short message service (SMS) 

As per claim 50, Husemann further discloses the network server of claim 28, wherein the identifier address is A-subscriber's number, Calling Line Identity, e-mail address or IP address (see at least Husemann, 0057-0058,. The merchant may keep a list of open transactions and the respective number in a database. Once the customer’s response (e.g., the customer’s mobile phone number is detected, the merchant considers the transaction confirmed. The merchant and/or mobile phone carrier triggers the charging of the amount due to the customer).

Claims 52-60, 62, 68, 70-74, 76-84, 86, 92, 94-99 contain limitations substantially similar to claims 28-36, 38, 44, 46-50 and are herein rejected under similar rationale set forth above. Please also see Fig. 5 of Huseman for hardware structure used to implement Huseman

Claims 37, 39, 42-43, 45, 61-63, 66-67, 69, 85-87, 90-91, 93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of McConnell, further in view of Goheen (US 5724520).
As per claim 37, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a booking system for booking a reservation.
Goheen teaches booking tickets over a network (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)


As per claim 39, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a provider of an on-line, travel agency service and the transaction is the purchase of a ticket
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Goheen teaches wherein the provider is a provider of an on-line, travel agency service and the transaction is the purchase of a ticket (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)
Therefore, it would be obvious for one ordinary skilled in the art at the time of of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).


As per claim 42, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a hotel and the transaction is the generation or confirmation of a hotel room reservation for the user customer.

Goheen teaches purchasing hotel reservation over a network (see at least Fig. 3, central computer; abstract, a system of issuing electronic authorization for activities such as airline reservations. The system may be utilized for hotel reservations).
Therefore, it would be obvious for one ordinary skilled in the art at the time of of the invention to combine Goheen’s hotel reservations with Huseman’s merchants for the purpose of booking hotel (Goheen: abstract).

As per claim 43, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is an airline and the transaction is the generation or confirmation of an airline reservation for the user customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Goheen teaches wherein the provider is an airline and the transaction is the generation or confirmation of an airline reservation for the customer (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)
Therefore, it would be obvious for one ordinary skilled in the art at the time of of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).

As per claim 45, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a provider of an on-line, ticket service and the transaction is the purchase of a ticket
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Goheen teaches wherein the provider is a provider of an on-line, ticket service and the transaction is the purchase of a ticket (see at least Fig. 3, central computer, abstract, a system of issuing electronic authorization for activities such as airline reservations)
Therefore, it would be obvious for one ordinary skilled in the art at the time of of the invention to combine Goheen’s airline reservation merchant with Huseman’s merchants for the purpose of selling airline tickets (Goheen: abstract).

Claims 61, 63, 66-67, 69, 85-87, 90-91, 93 contain limitations substantially similar to claims 37-39, 42-43, 45 and are herein rejected under similar rationale set forth above.

Claims 40-41, 44, 64-65, 68, 88-89, 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of McConnell, further in view of Halavais (US 7754361)
As per claim 40, Husemann discloses the network server of claim 28, but does not explicitly disclsoe wherein the provider is in the healthcare field and the transaction is the generation or confirmation of a healthcare appointment for the customer.

Halavais teaches using internet to book healthcare appointments (see at least Halavais, 1:13-31, invention relates to activity such as doctor’s appointment. A customer can go to the internet and select the activity they want)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais’ doctor’s appointment with Huseman’s online merchant for the purpose of booking a doctor’s appointment (Halavais: 1:13-31).

As per claim 41, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a vehicle maintenance organization and the transaction is the generation or confirmation of a vehicle maintenance appointment for the user customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).

Halavais teaches using internet to book vehicle maintenance appointments (see at least Halavais, 1:13-31, invention relates to activity such as an appointment to have their car lubed. Customer can go to the internet and select the activity they want)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais’ car service appointment with Huseman’s online merchant for the purpose of booking a car service appointment (Halavais: 1:13-31).

As per claim 44, Huseman discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a car service and the transaction is the generation or confirmation of a car service engagement for the user customer.
Huseman, however, teaches merchant can be online merchants (see at least Husemann, 0052-0053, customer performs an action to select the deliverables. Customer invokes a checkout process).
Halavais teaches using internet to book vehicle maintenance appointments (see at least Halavais, 1:13-31, invention relates to activity such as an appointment to have their car lubed. Customer can go to the internet and select the activity they want)
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Halavais’ car service appointment with Huseman’s online merchant for the purpose of booking a car service appointment (Halavais: 1:13-31).

Claims 64-65, 68, 88-89, 92 contain limitations substantially similar to claims 40-41, 44 and are herein rejected under similar rationale set forth above.


Claims 51, 75, 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husemann in view of McConnell, further in view of Lema (US 20020065721)
As per claim 51, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the provider is a communications provider and the transaction is the generation or configuration of a communication connection for the user customer.

	Lema teaches a communication provider using internet to conduct transaction for generation or configuration of a communication connection for a customer (see at least Fig. 12, for the selection of service plans on an internet website. See also Shopping cart summary on the botton left side of the web page that indicates phone/plan bundles; and see Fig. 1 for hardware architecture setup).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Lema’s cell phone plan transaction with Huseman’s online merchant for the purpose of recommending wireless product/service to customer (Lema: 0003, 0005)

Claims 75, 99 contain limitations substantially similar to claim 51 and are herein rejected under similar rationale set forth above.

Claim(s) 100-102 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Husemann in view of McConnell, further in view of Holmes (US 6134432)
As per claim 100, Husemann discloses the network server of claim 28, but does not explicitly disclose wherein the reply address is one of a plurality of available reply addresses and is different from a reply address used for another text-message sent to the customer’s identifier address.
Husemann, however, discloses using phone numbers as reply address (0071)

And as per the limitation reply addressed being different from a reply address used for another text-message sent to the customer’s identifier address, Husemann discloses having multiple phones with SIMs in the network, each having capability of sending text messages (see at least Husemann, 0099, each mobile phone is thus uniquely identified and its owner is known. See also Fig. 5 for mobile phone having SIM. See also 0071 the SMS is the ability to send and receive text messages from mobile phones. See also 0074, customer could send SMS). As shown, Husemann’s customers would each have a number that can be used to send SMS to each other (or other phones) and that would be a different reply number from the merchant reply address number. 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to combine Holmes’ number assignment mechanism with Husemann’s special reply number for the purpose of mapping messages (Holmes: 5:5-14)

Claims 101-102 contains limitations substantially similar to claim 100 and would be rejected under substantially similar rationale set forth above.
Response to Argument
Regarding Applicant’s argument on 103 rejection
Applicant’s argument has been fully considered but are not persuasive.
Applicant summarize prior art and prosecution history on page 14, while informative, does not appear to include particular argument.
Applicant then argues on page 15 that Husemann does not teach a different special confirmation phone number to be sent “in any other customer’s confirmation request message”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different reply address for different customers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim specifically recites other received reply messages are related to “the user customer”. Therefore the claim does not require other user customer. 
Furthermore, it is also worth noting that the differentiation is an intended use language and therefore “other received reply message” is not positively recited and therefore other received reply message is actually outside the scope of the claim. Therefore, little weight should be given to the other received reply message regardless whether these message is sent to or sent from customer.  

Applicant then argues on page 15 that Husemann in view of McConnell does not teach association between reply message with the query sent to the customer. Examiner respectfully disagree, in Husemann, a phone call is received, and the caller ID is matched to a list of open orders to determine if transaction should be marked complete. The completion and beginning of payment processing is an association of the received reply message (caller ID of phone call) with 

Applicant argues on page 16 regarding the amended portion, please see above rejection in view of newly cited reference and 112(a) rejection.

Applicant then argues on page 16-17 that Husemann can only process confirmation for a single order for a user at any time. 
Similarly to previously addressed argument on page 15, the claim describes other received reply messages related to the user customer; however, the claim only describes a inquiry text-message as oppose to multiple inquiry messages requiring multiple answers. Therefore, Applicant’s argument regarding multiple open orders are based on features not currently claimed. 

Applicant goes on to argue on page 17 that neither Husemann nor McConnell match a user’s response to a user query. Examiner respectfully disagree. As noted above, Husemann’s call from user (including caller ID) is a response to a query to complete transaction. Therefore, Husemann in view of McConnell teaches a response to a query. 

	Regarding Applicant’s last argument regarding reasonable combination being made from the cited prior art to arrived at the amended differentiation feature, please see above paragraphs regarding the differentiation feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499.  The examiner can normally be reached on Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE CHEN
Primary Examiner
Art Unit 3628